MEMORANDUM **
Jose Alfredo Rea-Bracamontes appeals from the 57-month sentence and judgment imposed following his guilty plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rea-Bracamontes’ counsel has filed a brief stating there are no grounds for relief and that there is a valid appeal waiver, along with a motion to withdraw as counsel of record. Rea-Bracamontes did not file a pro se supplemental brief. The Government did not file an answering brief.
We have reviewed the briefs and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.